Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Claims 1, 4-9 and 16, are rejected, claims 2 and 3 are objected and claims 10-15 are withdrawn from consideration in this Office Action.

I.	Priority
The instant application is a CON of 16/462,173, filed on May 17, 2019 PAT 10829457which is a 371 of PCT/US2017/062909, filed on November 21, 2017 which claims benefit of US Provisional Applications 62/426,149, filed on November 23, 2016 and 62/547,721, filed on August 18, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2020, April 22, 2021 and November 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Restriction/Election
A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on November 9, 2021 is acknowledged.  
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.  Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    100
    335
    media_image1.png
    Greyscale


The above structure is the provisional elected species. The elected species is considered allowable.

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to 
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (IA) wherein:
All variables are as defined in claim 1.

IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:


	Claims 1, 4-9 and 16 are rejected under 35 USC 112 1st paragraph as failing to comply with the written description requirement.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
	The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol. 66, No. 4, p. 1105, 3rd column, 3rd paragraph).  Below is such comparison.
I.	Scope of Claims (Based on Examined Subject Matter) 

	A compound of formula (IA) .

    PNG
    media_image2.png
    197
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    687
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    64
    677
    media_image4.png
    Greyscale
.

II.	Scope of Disclosure
Reduction to Practice & Reduction to Structural or Chemical Formulas:  

A subgenus of formula I 
    PNG
    media_image5.png
    215
    428
    media_image5.png
    Greyscale
and species are disclosed in the instant specification pages 97-98, respectively.  Namely, 
    PNG
    media_image6.png
    150
    222
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    146
    218
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    146
    227
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    141
    243
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    153
    213
    media_image10.png
    Greyscale
.Therefore, there is no disclosure of species (eg. by reduction to structural/chemical formulas) in addition to those reduced to practice.

Correlation between Structure and Function:
A correlation between structure and function, for the instantly claimed genus of 
compounds, is neither known in the art nor disclosed in the specification.  Thus, it is not understood what specific structures of dUTPase inhibitors will lead to compounds that have the instantly claimed activity of treating colorectal cancer, breast cancer or non-small cell lung cancer. There is no data provided showing that compounds wherein 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
are heteroaryl or heterocyclyl rings other than 
    PNG
    media_image12.png
    70
    256
    media_image12.png
    Greyscale

	
III.	Analysis of Fulfillment of Written Description Requirement:
The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications.  These types of studies provide insight into the structural limitations that are required for activity, ie. specific structural elements tolerated for the claimed activity.  In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of the desired activity.



(Enablement)
	Claims 1, 4-9 and 16 are rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the use and preparation of the compounds of formula  
    PNG
    media_image5.png
    215
    428
    media_image5.png
    Greyscale
wherein all variables are as defined in claim 1 that have adequate written description.  The specification is not enabling for the use and preparation of compounds not supported by the disclosure such as all compounds of formula (IA) 
    PNG
    media_image13.png
    192
    468
    media_image13.png
    Greyscale
 as claimed in claim 1.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use or prepare the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims

    PNG
    media_image13.png
    192
    468
    media_image13.png
    Greyscale
excluding wherein 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
 is  
    PNG
    media_image12.png
    70
    256
    media_image12.png
    Greyscale
.

The nature of the invention
The compounds are disclosed to be inhibitors of dUTPase and are claimed to be able to treat colorectal cancer, breast cancer or non-small cell lung cancer.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  
As discussed in the written description rejection, it is not known what structural limitations are required for preservation of activity within the genus.  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (ie. unrepresented by the disclosure), if any, would lead 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds of the formula 
    PNG
    media_image13.png
    192
    468
    media_image13.png
    Greyscale
wherein 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
 is  
    PNG
    media_image12.png
    70
    256
    media_image12.png
    Greyscale
.
All other variables are as defined in claim 1 that have adequate written description support.
Applicants have provided data showing the activity of compounds of formula IA wherein 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
is 
    PNG
    media_image12.png
    70
    256
    media_image12.png
    Greyscale
but have not provided for compounds of formula IA wherein 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
are defined as other heteroaryl or 
    PNG
    media_image11.png
    98
    111
    media_image11.png
    Greyscale
is 
    PNG
    media_image12.png
    70
    256
    media_image12.png
    Greyscale


The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity in inhibiting dUTPase for treating colorectal cancer, breast cancer or non-small cell lung cancer.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed dUTPase inhibitors.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     
	Applicants are suggested to amend the claims to include the limitations of claim 3 in claim 1 to overcome the above rejections.

V.   Objections

Dependent Claim Objections




VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626